Citation Nr: 1444031	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for brachialis strain of the right arm.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for mastitis and cellulitis of the left breast.

6.  Entitlement to service connection for benign nevi/moles of the chest and back, not including residuals of cyst removal of the left upper back.

7.  Entitlement to residuals of a cyst removal on the left upper back.  

8.  Entitlement to an initial disability rating in excess of 10 percent for spondylosis and degenerative disc disease of the lumbar spine (lumbar spine disability).

9.  Entitlement to an initial compensable disability rating for left knee strain with lateral compartment syndrome.  

10.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot.  


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, and Newark, New Jersey, respectively.  The Newark RO currently has jurisdiction of the Veteran's case.

In the August 2006 rating decision, the RO awarded service connection for lumbar spine disability, plantar fasciitis of the left foot, and left knee strain.  The RO assigned noncompensable ratings for all three, effective July 1, 2006.  In this decision, the RO denied service connection for the remaining disabilities on appeal.  

In the January 2010 rating decision, the RO increased the Veteran's lumbar spine rating to 10 percent, effective July 1, 2006 (the first day of the month following retirement from active duty).  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


The Veteran has claimed various skin disorders in conjunction with his service connection claims.  The RO characterized one claim as entitlement to service connection for benign nevi/moles of the chest and back, but the Veteran has consistently requested service connection for residuals of a cyst excision in the left upper back.  As such, the Board has separately characterized these issues as identified on the cover page of this decision.  

The issues of entitlement to service connection for a right foot disability and benign nevi/moles of the chest and back, and entitlement to increased ratings for low back, left knee, and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has residuals of a brachialis strain of the left arm is a result of active service.

2.  The Veteran has erectile dysfunction as a result of active service.

3.  The Veteran does not currently have prostatitis, or residuals thereof.  

4.  The Veteran has residuals of mastitis of the left breast as a result of active service.

5.  The Veteran has residuals of cyst removal from the left upper back as a result of active service.  

CONCLUSIONS OF LAW

1.  Residuals of left arm brachialis strain were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Erectile dysfunction was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  Prostatitis was not caused or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Residuals of mastitis were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  Residuals of cyst removal of the left upper back were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2006 and June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

The Board notes that the initial, February 2006 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in June 2007.  The most recent readjudication of the claims was in a January 2010 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has provided arguments in support of his claims for service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Any private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was provided a VA examination in February 2006.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have a current diagnosis of prostatitis caused by an event, disease, or injury incurred during active service.  In other words, the in-service treatment for prostatitis had resolved without any residuals.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Prostatitis 

The Veteran seeks service connection for prostatitis.

In November 2005, the Veteran was treated for frequent urination and abdominal cramping.  Just prior to these complaints, the Veteran had undergone a surgical procedure.  A Foley catheter was place while he was hospitalized and had urinary problems prior to discharge.  There was no chronic prostate and/or urinary disability shown.  

The February 2006 predischarge VA examination of the prostate shows that the Veteran reported having a history of "boggy prostate" since 1988.  However, examination was within normal limits and the examiner specifically concluded that there was no diagnosis of a prostate condition warranted.  

Following review of the claims file, and interview and examination of the Veteran, the examiner found that there are no pathological findings of a current disability or symptoms related to prostatitis.  In other words, the Veteran does not have a prostate disability on examination or shown in other treatment records.  

Upon careful review of the evidence of record, the Board finds that no chronic prostate disability was ever diagnosed during service or thereafter.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In this case, the most probative opinion of record, dated in February 2006, shows no current prostate disability, nor has any other clinical evidence of record shows a diagnosis of a prostate disability during the appeal period.  Here, the great weight of the clinical evidence of record does not show a current prostate disability as contemplated by the regulations.  

Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have a prostate disability, and service connection is not warranted.


II. Erectile dysfunction, mastitis/cellulitis of the left breast, left brachialis strain, cyst of the left upper back

The Veteran contends that he has erectile dysfunction, residuals of mastitis of the left breast, residuals of left brachialis strain, and residuals of cyst removal from the left upper back related to his active duty. 

A review of the service treatment records shows continued treatment for erectile dysfunction.  Treatment with medication was successful.  Treatment records show that in January 2005, the Veteran was treated for mastitis of the left breast.  In the late-1980s, the Veteran had a cyst removed from his left upper back that required stitches to close the incision.  In 1996, the Veteran was treated for left arm brachialis strain.  

During the Veteran's January 2006 retirement physical, it was noted that he was treated for erectile dysfunction from 2000 until the present.  He also reported experiencing residual numbness and tingling the left arm when bent less than 90 degrees following a 1996 left arm brachialis strain.   

In February 2006, the Veteran was afforded a predischarge VA examination during which he was noted to have erectile dysfunction since 1997; status-post mastitis since 2005 with periodic swelling and increased erythema around the areola; pain, numbness, and weakness in the left arm; and a horizontal scar on the mid back due to in-service cyst removal.

The Board finds that the Veteran was clearly shown to have erectile dysfunction, residuals of mastitis, residuals of left arm brachialis strain, and residuals of cyst removal from the upper back during and since service.  Moreover, the Veteran is a medical professional and is both competent and credible to report his current symptoms and associate them with in-service treatment for these four claimed disabilities.  In other words, the Board finds the preponderance of the evidence shows that the Veteran has erectile dysfunction, residuals of mastitis, residuals of left arm brachialis strain, and residuals of cyst removal of the left upper back as a result of his active duty service.  


ORDER

Service connection for residuals of brachialis strain of the left arm is granted.

Service connection for erectile dysfunction is granted.

Service connection for prostatitis is denied.

Service connection for residuals of mastitis is granted.

Service connection for residuals of cyst removal of the left upper back is granted. 


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claims for right foot disability and benign nevi/moles of the chest and back, and his increased rating claims for his lumbar spine, left knee, and left foot disabilities.  

Service Connection

The Veteran was treated in service for bilateral foot complaints.  In 1991, he was treated for foot pain and was diagnosed as having plantar fasciitis and mild bilateral pes planus.  In a July 1995 periodic physical, the examiner indicated that the Veteran had treatment for his foot problems, and they resolved without residuals.  

The Veteran was also seen in service for complaints of moles on the torso, face, and back in 2002.  The Veteran stated that they had been present for a long time.  The treating professional indicated that he had multiple benign appearing moles on the trunk, none of which were of a strongly suspicious character.  During his February 2006 examination, the Veteran reported changes to moles and skin tags.  He denied any symptoms or treatment for these moles/skin tags.  Physical examination of the skin showed benign appearing nevi on the back and chest.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion due to these nevi.  The examiner indicated that these skin lesions are not associated with any systemic disease and are not manifested in conjunction with a nervous condition.  

In the Veteran's substantive appeal, however, he indicated that he recently had precancerous cells removed from his right chest.  He maintains these are related to his complaints of skin tags and moles during service.  In light of the Veteran's contentions that he has had precancerous cells removed from his body, the Board finds that a new examination is necessary to determine whether the Veteran has a skin disorder of the chest and back related to his military service.  

During his February 2006 VA examination, the examiner found no evidence of pes planus, but the Veteran required the use of arch supports.  X-ray of the right foot was within normal limits.  In a clarification dated in August 2006, the examiner indicated that the Veteran had no pathology in his right foot.  The Veteran maintains otherwise and reports continued pain in the right arch.  The Board finds that a new VA examination would be helpful to determine whether the Veteran has a current right foot disability related to his period of active duty.  

Increased Ratings

Regarding the increased rating claims, the Veteran most recent VA examination was his predischarge VA examination, dated in February 2006.  There is some evidence that the Veteran was scheduled for examinations of the feet, scars, and spine in 2009 and he failed to appear.  However, the Veteran's address at the time was in Nevada and the Newark RO had scheduled the examinations in New Jersey.  The Board notes that the Veteran has lived between Nevada and New Jersey during most of the appeal period and has generally notified VA of his current address.  It is simply unclear whether the Veteran was properly notified of his VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).

Additionally, the Board finds that the 2006 examination is too remote to assess the current severity of the Veteran's left knee, low back, and left foot disabilities, and the Veteran has essentially reported worsening symptoms since the 2006 examination.  Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and new examinations are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file.  
 
2. The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Obtain any outstanding VA and private treatment records and associate them with the electronic files.  

4.  Schedule the Veteran for an appropriate VA examination for his claimed right foot disability. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a right foot disability that has been caused or aggravated by his military service.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

5.  Schedule the Veteran for an appropriate VA examination for his claimed skin disorder of the chest and back (other than residuals of cyst removal on the left upper back). 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a skin disorder that has been caused or aggravated by his military service.  The examiner is asked to specifically comment on the Veteran's contentions that he recently had precancerous cells removed from moles on his chest.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

6.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination(s) by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected low back, left knee, and left foot disabilities.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

7.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


